

THIS AGREEMENT (the “Agreement”), dated as of January 11, 2010, is by and
between Macy’s, Inc., a Delaware corporation, legal successor to Federated
Department Stores, Inc. (“FDS”), on behalf of itself and as agent of its
divisions that operate stores and/or websites under the names “Macy’s” and
“Bloomingdale’s” (hereinafter collectively “Macy’s”), and The Knot, Inc., a
Delaware corporation (“TK”).
 
WHEREAS, Macy’s and TK have entered into that certain Agreement, dated as of
June 5, 2006 (the “Knot Agreement”), pursuant to which the parties agreed, among
other things, that Macy’s continues to have a right to nominate one
representative to the Board of Directors of TK as contemplated by that certain
Common Stock Purchase Agreement, dated as of February 19, 2002, by and between
TK and May Bridal Corporation, as amended (the “May Bridal Agreement”), for so
long as Macy’s continues to own more than 5% of the outstanding common stock or
voting power of TK; provided, that if Macy’s ownership percentage of the common
stock or voting power of TK decreases below such level, Macy’s shall be entitled
to designate one board observer to attend TK board meetings for so long as that
certain FDS Registry Agreement between Macy’s and WeddingChannel.com, Inc., a
wholly-owned subsidiary of TK (“WC”), dated as of June 1, 1999 (as amended and
supplemented, the “FDS Registry Agreement”), remains in effect.
 
WHEREAS, Macy’s and WC are terminating the FDS Registry Agreement by entering
into that certain Termination of FDS Registry Agreement, to be dated as of the
date hereof (the “FDS Termination Agreement”), and are entering into that
certain Registry Participation Agreement, to be dated as of the date hereof (the
“Registry Participation Agreement”).
 
NOW, THEREFORE, in connection with the execution of the FDS Termination
Agreement and the Registry Participation Agreement, and in consideration of the
mutual promises contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.           Reporting.  In the event that Macy’s sells shares of the common
stock of TK owned by it and any such sale results in the termination of the
right of Macy’s to nominate one representative to the Board of Directors of TK
pursuant to the Knot Agreement (i.e., after such sale Macy’s ceases to own more
than 5% of the outstanding common stock or voting power of TK), Macy’s shall
promptly notify TK of such sale, and in any event within 2 business days of the
transaction, by e-mail as designated by TK.
 
2.           Miscellaneous.
 
2.1           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties regarding the subject matter hereof and supersedes all prior
or contemporaneous agreements, understandings, and communication, whether
written or oral. This Agreement may be amended only by a written document signed
by both parties.
 
2.2           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York, without
regard to principles of conflicts of law.
 
Confidential
 
 

--------------------------------------------------------------------------------

 
 
2.3           Construction. The headings of Sections of this Agreement are for
convenience and are not to be used in interpreting this Agreement.
 
2.4           Counterparts.  This Agreement may be executed in any number of
counterparts (including by facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
Confidential
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

 
MACYS, INC.
     
By: 
/s/ DENNIS J. BRODERICK
   
Name: Dennis J. Broderick
   
Title: Executive Vice President, General
Counsel and Secretary
       
THE KNOT, INC.
       
By:
/s/ DAVID LIU
   
Name: David Liu
   
Title: Chief Executive Officer

 
Confidential
 
 

--------------------------------------------------------------------------------

 
